Citation Nr: 0625801	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  04-16 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to a rating in excess of 10 percent for tinnitus, 
claimed as entitlement to a separate 10 percent rating for 
each ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1949 to September 
1952.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 2003 decision of the Anchorage, Alaska Regional 
Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

The 10 percent rating assigned for the tinnitus is the 
maximum schedular rating for tinnitus, whether it is 
perceived in one ear or both ears.


CONCLUSION OF LAW

A rating in excess of 10 percent for tinnitus is not 
warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code (Code) (2002); 38 C.F.R. §§ 4.1, 4.87, Code 
6260 (2005); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify claimants regarding the development of 
evidence relevant to their claims for VA benefits.  
38 U.S.C.A. § 5100 et seq. (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005).  The provisions of the 
VCAA have no effect on an appeal where the law, and not the 
underlying facts or development of the facts, are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).  The facts in this case are not in dispute.  As the 
law is dispositive, the provisions of the VCAA do not apply.  
Because no reasonable possibility exists that further notice 
or assistance would aid in substantiating this claim, any 
deficiencies of VCAA notice or assistance are moot.  See 
38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).

In a January 1999 rating decision, the RO granted service 
connection for tinnitus, and assigned a 10 percent disability 
rating.  In February 2003, the veteran, through his 
representative, asserted that two separate 10 percent 
ratings, one for each ear, should be assigned for the 
veteran's tinnitus.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  The 
percentage ratings in the Rating Schedule represent, as far 
as can practicably be determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.

Tinnitus is rated under Code 6260, which was revised 
effective June 13, 2003, in part to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being heard 
in one ear, both ears, or in the head.  38 C.F.R. § 4.87, 
Diagnostic Code 6260, Note 2 (2005).

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held that versions of Code 6260 in effect prior to 1999 and 
prior to June 13, 2003, required the assignment of dual 
10 percent ratings for tinnitus that is bilateral, i.e., 
perceived in both ears.  VA appealed the Veterans Court's 
decision in Smith to the United States Court of Appeals for 
the Federal Circuit (Federal Circuit).  While the appeal to 
the Federal Circuit was pending, the Secretary of VA imposed 
a stay on adjudication at the Board of tinnitus rating claims 
affected by Smith.  The stay affected all claims in which a 
claim for compensation for tinnitus was filed prior to June 
13, 2003, and a rating for tinnitus in excess of 10 percent 
was sought.  The veteran's case was included in the stay.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit reversed the Veterans Court's decision in 
Smith, and affirmed VA's longstanding interpretation of 
Diagnostic Code 6260 as authorizing only a single 10 percent 
rating for tinnitus, whether perceived as unilateral or 
bilateral.  On July 10, 2006, the Secretary rescinded the 
stay, and directed the Board to resume adjudication of the 
stayed cases, consistent with the decision of the Federal 
Circuit.

In light of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes a schedular rating in excess of a single 10 percent 
rating for tinnitus.  As the revised version of Diagnostic 
Code 6260 explicitly prohibits a schedular rating in excess 
of 10 percent for tinnitus, the veteran's claim for a 
schedular rating in excess of 10 percent for tinnitus, based 
on assignment of a separate rating for each ear, must be 
denied under both the old and the new versions of the 
regulation.  As the disposition is based on interpretation of 
the law, and not the facts of this case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

A rating in excess of 10 percent for tinnitus, to include 
based on assignment of a separate rating for each ear, is 
denied.  




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


